Title: To Thomas Jefferson from Mark Willcox, 10 October 1808
From: Willcox, Mark,Lownes, Caleb
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Octobr. 10th. 1808.
                  
                  The Presidents, Managers, and Commissioners of the several incorporated Turnpike Road, and Canal Companies, in the State of Pennsylvania, viewing with Anxiety the deficiency of Individual Capital to complete the various important Undertakings of interior Improvements, which, in their Estimation are National Objects of great Magnitude, and such as can only be adequately encouraged by the funds of the Union, deem it their duty at this time, to State for your Consideration, the Objects contemplated by their respective Associations, with the present unfinished State in which they remain, in the Sanguine Hope that they will be considered by your Excellency as meriting the Sanction of Official Recommodation, at the ensuing Meeting of the National Councils; 
                  independant of the general Policy of all Similar Improvements, your Petitioners beg leave most respectfully to suggest the Expediency, at this Period, of Completing those inland communications between the different States of the Union, which would in times of Commotion, be Exempt from the interruptions to which a frontier intercourse would be Exposed—
                  Your Petitioners are further induc’d to Submit the annexed Statements to your Consideration from a knowledge of the Attention which one branch of the National Legislature has given to the Subject, which Appears in the very able and intelligent Report made at their request by the Secretary of the Treasury;
                  A Sense of duty to those who have committed what are considered as Public Interests to the Management thus Submitting, and recommending them most Respectfully to Your Consideration:
                  
                     Peter Browne President of the,Susquehanna & Tioga Turnpike Road Company
                     ManagersBenjn. R Morgan
                        [and 6 others]
                     Anthony Morris, President of the Susque-hanna & Lehigh Turnpike Road Company& Lehigh Navigation CompanyManagers of the Susquehanna and Lehigh Turnpike Road Coy.
                     Benjn. R Morgan
                        
                        [and 5 others]
                     
                     
                        Managers of the Lehigh Navigation Compy.—Tho. C James
                        [and 6 others]
                  
                  
                     Mark Willcox
                     
                     Caleb Lownes
                     
                     By direction and on behalf of the Commissioners appointed bythe Legislature of Pennsylvaniafor making an Artificial Road fromPhiladelphia by Chad’s ford onBrandywine to the line of the Statein a direction towards Baltimore.
                  
               